                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

              v.                                  Case No. 18-00129-06/11-CR-W-DGK

 SHAWN JAMES

 and

 DARRELL LYNCH,

                             Defendants.

            MOTION OF THE UNITED STATES FOR A PRELIMINARY ORDER
                OF FORFEITURE, WITH SUPPORTING SUGGESTIONS

       The United States of America, by its undersigned counsel, respectfully submits its

Motion for a Preliminary Order of Forfeiture in the above-entitled case for the reasons set forth

in the following supporting suggestions. A proposed order is submitted with this motion.

                                SUPPORTING SUGGESTIONS

       1.      On May 22, 2018, the defendants Shawn James and Darrell Lynch and other co-

defendants were charged in a twenty-four count Indictment. Relevant to this motion, Count One

charged that the defendants knowingly and intentionally combined, conspired, confederated, and

agreed with their co-defendants and others, both known and unknown to the Grand Jury, to

distribute five (5) kilograms or more of a mixture or substance containing a detectable amount of

cocaine, a Schedule II controlled substance, and 1,000 kilograms or more of a mixture or

substance containing a detectable amount of marijuana, or 1,000 or more marijuana plants,

regardless of weight, a Schedule I controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A) and 846. ECF No. 1.




         Case 4:18-cr-00129-DGK Document 198 Filed 10/25/19 Page 1 of 5
       2.        The Forfeiture Allegation of the Indictment sought a personal money judgment

against the defendants Darrell Lynch and Shawn James and other co-defendants for $4,381,200

in United States currency in that such sum in the aggregate, was received in exchange for the

unlawful distribution of cocaine and marijuana, or is traceable thereto, based on a conservative

average street price of $1,100.00 per ounce of cocaine and the total conspiracy distribution of not

less than five kilograms of cocaine, and $1,900 per pound of marijuana and the total conspiracy

distribution of not less than 1,000 kilograms of marijuana. Id.

       3.        On April 17, 2019, the defendant Darrell Lynch entered into a plea agreement

with the United States in which he agreed to plead guilty to inter alia lesser-included offense of

Count One of the Indictment charging a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846,

and 846; and consented to the entry of a money judgment in an amount to be determined by the

court at sentencing. EFC No. 169.

       4.        On October 4, 2019, the defendant Shawn James entered into a plea agreement

with the United States in which he agreed to plead guilty to inter alia lesser-included offense of

Count One of the Indictment charging a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846;

and consented to the entry of a money judgment in an amount to be determined by the court at

sentencing. EFC No. 195.

       5.        The Court’s jurisdiction in this matter is founded upon 21 U.S.C. § 853, which

provides that:

                 Any person convicted of a violation of this subchapter…punishable by
                 imprisonment for more than one year shall forfeit to the United States,….

                 (1) any property constituting, or derived from any proceeds the person obtained,
                 directly or indirectly, as the result of such violations;

                 (2) any of the person’s property used, or intended to be used, in any manner or part,
                 to commit, or to facilitate the commission of, such violation,




         Case 4:18-cr-00129-DGK Document 198 Filed 10/25/19 Page 2 of 5
                                                  .   .   . .

               The court, in imposing sentence on such person shall order, in addition to any other
               sentence imposed pursuant to this subchapter or subchapter II of this chapter, that
               the person to forfeit to the United States all property describe in this subsection.

       6.      At the time of the arrest of defendant Darrell Lynch, the United States seized

$341,622.01 in United States currency, jewelry, and miscellaneous firearms and ammunition.

These assets have been administratively forfeited by the Federal Bureau of Investigation. The

currency, net proceeds from the sale of jewelry and the retail value of the firearms and

ammunition will be applied against the money judgment to be ordered by the Court. The United

States has not, as of this date, identified any other specific assets that were derived from the

offenses for which the defendant has been convicted.

       7.      The United States has not, as of this date, identified specific assets that were

derived from the offenses for which the defendant Shawn James has been convicted. Nor has the

United States identified any property of the defendant that could be forfeited as a substitute asset

in accordance with 21 U.S.C. § 853(p).

       8.      The United States requests that the Court orally announce the final calculated

amount of the money judgment at the time of sentencing and that the Court include the final

calculated amount of the money judgment in its Judgment and Commitment Order. See FED. R.

CRIM. P. 32.2(b)(4)(B).

       9.      The entry of an Order of Forfeiture in the form of a personal money judgment is

specifically authorized by Rule 32.2(b)(1) and (c)(1) of the Federal Rules of Criminal

Procedure. Forfeiture money judgments are authorized by 21 U.S.C. § 853(o) and (p). See

United States v. Smith, 656 F.3d 821, 827 (8th Cir. 2011); see also United States. v. Hampton,

732 F.3d 687, 690-91 (6th Cir. 2013) (28 U.S.C. § 2461(c) incorporates 18 U.S.C. § 853 by




         Case 4:18-cr-00129-DGK Document 198 Filed 10/25/19 Page 3 of 5
reference to civil forfeiture). Once the Order of Forfeiture is entered, the Government may move

at any time, pursuant to Rule 32.2(e)(1)(B), to amend the Order to forfeit specific property of the

defendant, having a value up to the amount of the money judgment, as substitute assets.

       10.     The United States Supreme Court recently held that defendants cannot be held

jointly and severally liable for forfeiture money judgments in cases arising under 21 U.S.C.

§ 853. Honeycutt v. United States, __ U.S. __, 137 S. Ct. 1626, 1634 (2017). Rather, the extent

of the available money judgment and subsequent substitute asset enforcement is bounded by the

amount of assets an individual defendant obtained. Id.

       11.     In accordance with the provisions of 21 U.S.C. § 853(p) and Rule 32.2(b)(3) of

the Federal Rules of Criminal Procedure, the United States requests that it be permitted to

undertake whatever discovery is necessary to identify, locate, or dispose of property subject to

forfeiture, or substitute assets for such property.

       WHEREFORE, the United States respectfully requests that this Court enter an order

directing a money judgment against the defendants Darrell Lynch and Shawn James individually

in an amount to be determined by the court at sentencing.


                                               Respectfully submitted,

                                               Timothy A. Garrison
                                               United States Attorney

                                       By

                                               /s/ Alison D. Dunning_________
                                               Alison D. Dunning
                                               Assistant United States Attorney
                                               400 E. 9th Street, Fifth Floor
                                               Kansas City, Missouri 64106
                                               Telephone: (816) 426-3122




         Case 4:18-cr-00129-DGK Document 198 Filed 10/25/19 Page 4 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that on October 25, 2019, the foregoing motion was electronically filed
with the Clerk of the Court using the CM/ECF system, for electronic delivery to all counsel of
record.

                                             /s/ Alison D. Dunning_________
                                             Alison D. Dunning
                                             Assistant United States Attorney




         Case 4:18-cr-00129-DGK Document 198 Filed 10/25/19 Page 5 of 5
